      Case 1:11-cr-00928-DLC Document 214 Filed 01/19/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :              11cr928-01(DLC)
                                       :
                -v-                    :                    ORDER
                                       :
HERNAN HURTADO,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The Court received the letter dated January 15, 2021 from

defense counsel advising the Court of the defendant’s preference

to have the January 28, 2021 conference on the violation of

supervised release occur via a videoconference proceeding, as

opposed to an in person proceeding.       The letter also requests

that, with the consent of the Government, the January 28 matter

be adjourned for thirty days to permit the parties more time to

resolve the issues.    The letter does not indicate U.S. Probation

Officer Mari Ramos’s position.      The Court confirmed with Officer

Ramos that she opposes the request to adjourn due to defendant’s

continued noncompliance.     Accordingly, it is hereby

     ORDERED that the request to adjourn the January 28

conference is denied.    Defense counsel is directed to consult

with Officer Rios to the extent there is a request in the future

for an adjournment.
      Case 1:11-cr-00928-DLC Document 214 Filed 01/19/21 Page 2 of 3



     IT IS FURTHER ORDERED that the January 28 conference is

shall proceed via the Microsoft Teams videoconference platform,

if that platform is reasonably available.        To access the

conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_ZTBhYjg1YjQtZGNiMC00ZjA4LThmZjctMmI1YTI5ODFiZm

Rl%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:11-cr-00928-DLC Document 214 Filed 01/19/21 Page 3 of 3



placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.      For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

                   Call-in number:         +1 917-933-2166

                   Conference ID:          657 126 329#


     IT IS FURTHER ORDERED that by Friday, February 19, 2021,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Microsoft

Teams.     If the defendant and counsel are unable to successfully

test Microsoft Teams, defense counsel shall advise the Court

whether the defendant consents to proceeding with a telephone

conference or whether the defendant requires the proceeding to

occur in person.

Dated:       New York, New York
             January 19, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge


                                       3
